ORDER

PER CURIAM.
Harry Hall (“Movant”) was convicted of one count of attempted armed robbery in the first degree, one count of burglary in the first degree and one count of armed criminal action. Movant was sentenced to three concurrent terms of fifteen years imprisonment. Movant filed a direct appeal and this Court affirmed Movant’s conviction in State v. Hall, 81 S.W.3d 577 (Mo.App. E.D.2002). Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).